980 F.2d 728w
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.TRANS FLEET ENTERPRISES, Incorporated, Petitioner,v.James T. BOONE;  United States Department of Labor, Respondents.James T. BOONE, Petitioner,v.UNITED STATES DEPARTMENT OF LABOR;  Trans Fleet Enterprises,Incorporated, Respondents.
Nos. 91-2659, 91-2668.
United States Court of Appeals,Fourth Circuit.
Argued:  March 2, 1992Decided:  November 30, 1992
NOTE: THE COURT HAS WITHDRAWN THIS OPINION